Citation Nr: 0908518	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The veteran had active service from October 1955 to October 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO). 

The Veteran testified at a hearing in January 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  During 
the hearing, the Veteran waived his right to have additional 
evidence initially considered by the RO.  See 38 C.F.R. 
§§20.800, 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of 
the Board to ensure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Id..

In April 2006, the Board remanded the appeal to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration, including a VA respiratory 
examination.  In September 2007, the AMC issued a 
Supplemental Statement of the Case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.

The Board readjudicated this claim and in January 2008 
rendered another decision to remand the case back to the AMC 
for another VA respiratory examination as the September 2007 
VA examination was inadequate.  The Board found that the 
examination "[did] not cite any contemporaneous X-ray 
findings" and therefore, another one was needed.  See Board 
of Veterans' Appeals decision, dated January 2008.

Subsequently, no VA respiratory examination was conducted 
since the decision.  Nevertheless, the AMC erroneously issued 
a SSOC denying the Veteran's claim based on a VA respiratory 
examination conducted in May 2007, without scheduling the 
Veteran for a new examination (it appears they thought 
another examination was accomplished in May 2008).

Since the AMC failed to comply with the directives of that 
remand pertaining to a VA examination, the claim must be 
remanded again.  See Stegall, 11 Vet. App. 268.  Although, 
regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
compliance with the Board's prior January 2008 remand 
directive insofar as providing a more adequate and thorough 
VA respiratory examination and opinion for the claim at 
issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The remand will again be through the AMC.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for another VA 
respiratory examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination. All appropriate testing, to 
include X-rays, should be accomplished, 
and the examiner should identify any 
respiratory diagnosis and render an 
opinion as to whether any current 
respiratory disorders are at least as 
likely as not related to asbestos exposure 
during the Veteran's period of service.  
In providing this opinion, the examiner 
should note the veteran's service as a 
fireman, review the chest x- rays and note 
whether they show changes indicative of 
asbestos exposure.  The examiner should 
also address the diagnoses rendered by the 
private and VA doctors, and to the extent 
his/her opinion/diagnosis differs from 
these diagnoses, reasons for the 
difference should be provided.

2.	Thereafter, the AMC should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

